DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filled 12/11/2020 in which Claims 60 has been cancelled.
Claims 42-51, 56-59, 61-62, and 66-69 are pending.
Claims 42-51, 56-59, 61-62, and 66-69 are rejected.

Response to Arguments
Applicant's amendments to claims 57-60 have overcome the 35 U.S.C. 101 rejection (non-statutory subject matter) previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 101 (non-statutory subject matter) have been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection (judicial exception) has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 9-10 of the remarks that “The Office action states on page 8, lines 10 to 12, that the claim recitation: "displaying a representation of a head of a person in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment," constitutes an "extra-solution activity." Specifically, the Office action points to MPEP 2106.05 (g) in support of its assertion. However, in the case law discussed in MPEP 2106.05 (g), insignificant extra-solution activity refers to acts that are performed in addition to a process, such as receiving or transmitting date over a network. In the instant case, the claimed displayed representation is involved in every single recitation of claim 42. Thus, it cannot possibly be an "extra" -solution activity.”
Examiner respectfully disagrees. Applicant alleges that the displaying step cannot be extra-solution activity. Examiner notes that MPEP 2106.05(g) mentions that Examiners may consider the following when determining whether an additional element is insignificant extra-solution activity: “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”. The limitation as claimed is merely directed to displaying a representation (on a computer) with is similar to data outputting to a screen. See also “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” MPEP 2106.05(g). This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.

Applicant alleges in page 10-11 of the remarks that “What is more, even if the above quoted claim recitation could - somehow - be considered to be an extra-solution activity, the analysis of the Office action with regard to Step 2B is irreconcilable with the Office's examination guidelines. For example, Subject Matter Eligibility Example 4 entitled "Global Positioning System," finds subject matter eligible in Step 2B” and “In the instant case, the fitting of a pair of spectacles is drastically improved because the fitting routine not only takes into account how the displayed representation of the virtual frame on the virtual head changes when the frame is adjusted, but also how the axis position of the spherocylindrical refraction changes when the position of the frame is adjusted on the face of the customer. Thus, the instantly claimed subject matter provides for a virtual fitting in which the wearer not only can see how a spectacle frame looks on the face of the wearer, but also takes into account how a change in positioning of the spectacle frame affects how the wearer sees with the spectacle frame. Accordingly, these features, especially when viewed in combination, amount to significantly more than the judicial exception (Step 2B: YES). Thus, the instant claims are eligible”.
Examiner respectfully disagrees. Applicant alleges that the Step 2B analysis is irreconcilable with examination guidelines and points to Subject Matter Eligibility Example 4. Examiner notes that the Step 2B (Inventive Concept) analysis is directed to determining if additional elements are amount to significantly more than the judicial exception. The claims in Subject Matter Eligibility Example 4 are directed to “a mobile device comprising a GPS receiver, microprocessor, wireless communication transceiver and a display that receives satellite data, calculates pseudo-ranges, wirelessly transmits the calculated pseudo-ranges to the server, receives location data from the server, and displays a visual representation of the received calculated absolute position from the server. The programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position through interaction with a remote server and multiple remote satellites. The meaningful limitations placed upon the application of the claimed mathematical operations show that the claim is not directed to performing mathematical operations on a computer alone. Rather, the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology (global positioning) by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device”, and are thus eligible under Step 2B. The mathematical operations are applied and used to improve signal-acquisition and The instant claims only recite the additional step of displaying a representation of a head, which in combination with the remainder of the claims do not amount to significantly more. The instant claim is merely directed to displaying a representation of a head (on a computer) and determining a correction. Displaying a representation is insignificant extra-solution activity and cannot provide an inventive concept. Applicant also alleges that the claims take into account how a change in positioning of the spectacle frame affects how the wearer sees with the spectacle frame. However, there is no such limitation in the claims regarding how a wearer sees with the spectacle frame. This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 112(b) have been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 12-13 of the remarks that “The Office action relies on col. 12, lines 6 to 11, of Abitbol et al. for suggesting features corresponding to: "correcting the spectacle parameter on a basis of at least one of a corrected head posture or a corrected spectacle frame alignment," as further recited in claim 42. However, Abitbol et al. merely suggests in the indicated passage that the customer is prompted to perform a fine tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, yaw, forward/back displacement, left/right displacement, up/down displacement). In other words, the customer can modify the position of the virtual frame on the virtual face. This can be done for esthetical reasons, such that the customer can get a sense of how the spectacle frame is positioned on their face, i.e., the customer observes how the spectacle frame would look on them. Nonetheless, Abitbol et al. does not direct the skilled artisan to modify the position of the spectacle frame by taking into account how the repositioning affects how the customer would perceive their surrounding looking through the spectacle lenses. Thus, Abitbol et al. suggests that a customer would look with the spectacle frame but not how the customer can see with the spectacle lenses when the position of the spectacle frame is adjusted on the display”.
Examiner respectfully disagrees. Examiner points out that Abitbol discloses in [Col.7, lines 55-60] that “Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of freedom to adjust the frame/face positioning using GUI 50…” and in Fig.6A that shows the options for frame adjustment and glasses customization. Thus, the fine-tuning of frame to face alignment as shown in Fig.6A reads on the above limitation. Further, Applicant mentions that Abitbol would not teach how a customer would perceive their surrounding looking through the spectacle lenses and how a customer can see with the spectacle frame when the position of the spectacle frame is adjusted on the display. However, these limitations are not in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This argument has been fully considered but has been found unpersuasive. Therefore, the rejection is maintained.

Applicant alleges in page 13 of the remarks that “As can be seen from Fig. 8 of Liang, the objective sphero-cylindrical correction discussed in paragraph [0028] is determined with a phoropter. Thus, the wearer of the spectacles for whom the measurement is made does not assume a habitual position when the objective spherocylindrical correction is determined. Moreover, contrary to the assertion on page 17, lines 9 to 10, of the Office action, Liang is not directed to spectacle fitting, i.e., the proper positioning of a spectacle frame to a head of a user. Instead, Liang is directed to a method for determining a refractive correction of an eye. See, paragraph [0009] of Liang. Thus, even if a skilled artisan would have combined Abitbol et al. and Liang, there would have been no suggestion to employ the objective sphero-cylindrical correction determined in paragraph [0028] of Liang et al., which includes a cylindrical axis, in the Customize Glasses routine shown in Fig. 6A of Abitbol et al. because Abitbol et al. fails to take into account how the visual acuity is affected by the fitting routine. Thus, even if the prescription for the spectacle glasses in Abitbol et al. would have been obtained by the method suggested in Liang, the fitting routine of Abitbol et al. would not change because the fitting routine in Abitbol et al. merely shows how the spectacle frame, which may have prescription glasses, would appear on the virtual face of the customer. The method in Abitbol et al. does not take into account how the fitting of the spectacle frame would change the visual acuity”. Examiner respectfully disagrees. Applicant mentions that Liang does not assume a habitual The frame fitter performs selection on the basis of prescription-related considerations e.g. rejecting frames not suitable for heavy lenses, if the optical power of the prescription is high” and in [Col.7, lines 31-41] that “The customized lens designer 80 typically receives some or all of the following inputs, e.g. from virtual frame fitter 70: pupil distance, frame tilt, vertex distance, prism prescription, frame contour, frame position on the face typically in relation to eye position. The customized lens designer 80 typically generates some or all of the following outputs for customized manufacture and cutting of lenses: for single vision lenses-lens decentration, for bifocal lenses-segment orientation and segment position (decentration); and for progressive lenses-orientation of the lens related to progressive lens positioning”. Thus, the spectacle fitting of Abitbol is also based on prescriptions. Liang discloses generating refractive prescription for lenses. Thus, both art are combinable. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Abitbol and Liang are directed to spectacle fitting/adjustments. It would have been maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-51, 56-59, 61-62, and 66-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 42-50, 51, 59, 61, and 69 are method claims directed to correcting a spectacle parameter. Claim(s) 56-58 is a method claim directed to correcting a spectacle parameter. Claim(s) 62 and 66-68 are apparatus claims directed to correcting a spectacle parameter.

Regarding independent claim 42
Step 2A – Prong One
The claim(s) recite(s) 5determining at least one of a corrected head posture or a corrected spectacle frame alignment by at least partially manually correcting at least one of the head posture…or of the spectacle frame alignment…; and correcting the spectacle parameter on a basis of at least one of the corrected head posture or 10the corrected spectacle frame alignment, wherein the spectacle parameter includes an axis position of a spherocylindrical refraction which are considered to be mental steps. The limitations of determining a corrected head posture or corrected spectacle frame and correcting a parameter as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” and “correcting” in the context of this claim encompasses a person to manually decide a correct position and correcting a parameter based on the decision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – computer. The computer components mentioned above are recited in a high level of generality (i.e., as displaying a representation of a head of a person in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment” [See MPEP 2106.05 (insignificant extra-solution activity)]). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Displaying a representation is insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 43-50, 51, 59, 61, and 69 are further drawn to mental steps which are used to further define the parameter correction. Such limitations include, for example, identification of points and centration parameters which are mental steps. The claims further recite additional elements of recording image of a person (mere data 

Claim 56-58 recite similar limitations as claims 42 and 51. All the limitations contained in claims 56-58 are also contained in claims 42 and 51. Therefore, claims 56-58 are rejected similarly.

Regarding independent claim 62
Step 2A – Prong One
The claim(s) recite(s) 5correcting the spectacle parameter based on at least one of a corrected head posture or a corrected spectacle frame alignment; and determining the at least one of the corrected head posture or the corrected spectacle frame alignment by:  6an at least partial manual correction of at least one of the head posture… or of the spectacle frame alignment… wherein the spectacle parameter includes an axis position of a spherocylindrical refraction which are considered to be mental steps. The determining a corrected head posture or corrected spectacle frame and correcting a parameter as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “display means”, “correction means”, and “input menas”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” and “correcting” in the context of this claim encompasses a person to manually decide a correct position and correcting a parameter based on the decision. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – display means, correction means, and input means. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. See Fig.1A of instant application. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “displaying a representation of a head in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment” [See MPEP 2106.05 (insignificant extra-solution activity)]). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Displaying a representation is insignificant extra-solution activity. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 66-68 are further drawn to mental steps which are used to further define the parameter correction. Such limitations include, for example, determining a corrected head posture or corrected spectacle frame alignment, and correcting a spectacle parameter which are mental steps. The claims further recite additional elements of processor and memory and image-recording device (mere instructions to apply and exception), and displaying a representation of a head (insignificant extra-solution activity). These limitations further define the step for correcting the parameter and are considered to be drawn to the abstract idea without adding significantly more. Looking at the limitations as an ordered combination adds 

Claims 42-51, 56-59, 61-62, and 66-69 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 42-47, 59, 61-62, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Abitbol et al (U.S. Patent No. 6,692,127 "Abitbol") in view of Liang (U.S. Patent Application Publication 2016/0242641 “Liang”).

Regarding claim 42, Abitbol teaches A computer-implemented method for correcting a spectacle parameter ("a spectacles fitting method" [Col.3, line 42]; "the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]), the method comprising:
displaying a representation of a head of a person in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment ("The build/display lenses unit 75 typically builds a 3D model of the lenses selected by the customer, based on customer lens preferences elicited by the spectacle fitting GUI 50 and/or on separately provided prescription information. The 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face and the resulting image of the customer's spectacled face including a representation of his own selected lenses is displayed to the customer at the spectacle fitting GUI. A preferred method of operation for the build/display lenses unit 75 is described herein with reference to FIG. 7." [Col.8, line 16-25]; See Fig.6A); 
determining at least one of a corrected head posture or a corrected spectacle frame alignment by at least partially manually correcting at least one of the head posture in the displayed representation of the head or of the spectacle frame alignment in the displayed representation of the head with the spectacle frame ("Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of freedom to adjust the frame/face positioning using GUI 50: a. Moving the frame up or down along his nose. b. Pivoting the frame about an axis defined by the top surface of the frames, and falling perpendicular to the axis of sight and along the customer's face. c. Opening or closing the arms of the spectacle frames. d. Translating the frame e.g. to the right or left or up or down. e. Pivoting the frame about an axis ; and
correcting the spectacle parameter on a basis of at least one of the corrected head posture or the corrected spectacle frame alignment ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, yaw, forward/back displacement, left/right displacement, up/down displacement)" [Col.12, line 6-11]; See Fig.6A).
Although Abitbol discloses spectacle parameter, it does not appear to explicitly disclose spherocylindrical refraction. However, Liang teaches wherein the spectacle parameter includes an axis position of a spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
Abitbol and Liang are analogous art because they are from the same field of endeavor of spectacle fitting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol with the spherocylindrical refraction by Liang. One of ordinary skill 

Regarding claim 43, Abitbol further teaches wherein the spectacle parameter comprises a centration parameter ("the unit 80 computes lens decentration based on the far vision pupillary distance (PD) which is typically one of the biometric facial features computed by the 3D face modeller and feature extractor 60. Preferably, better visual comfort will be provided by computing decentration taking into account also vertex distance and frame tilt" [Col.12, line 52-57]; "the second 3D information describing frame/facial fit includes an indication of the spatial orientation of at least a portion of the frame when mounted on the client's face." [Col.3, line 24-26]).

Regarding claim 44, Abitbol further teaches wherein the displaying is effected with a display means ("FIGS. 6A-6B are simplified pictorial illustrations of screen displays which may be generated by the spectacle fitting GUI of FIG. 1" [Col.15, lime 27-29]; "high resolution, realistic screen display." [Col.6, line 13-14]).

Regarding claim 45, Abitbol further teaches effecting the at least partially manual correction with input means (Fig.6A shows a GUI screen containing frame adjustment via user input), wherein the representation of the head provides a visual aid for the at least partially manual correction (Fig.6A shows the representation of the head with the spectable frame as a visual aid; "virtual try-on unit 65 receives 3D information regarding faces, 3D information regarding frames and prescription and option-selection information regarding lenses and provides, for a customer, a visual representation of his face with spectacles, comprising his selected frames and lenses, superimposed thereupon. The virtual try-on unit 65 typically includes the virtual frame fitter 70 and, optionally, a virtual lens fitting and customized lens designer 80." [Col.7, line 23-30]).

Regarding claim 46, Abitbol further teaches wherein the displaying of the representation of the head comprises at least one from the following group: displaying at least one side view of the head, wherein the correction of the head posture includes an adjustment of a vertical head inclination of the at least one side view; displaying a 3D head representation, wherein the correction of the head posture includes an alignment of the displayed 3D representation ("the 3D information describing the client's face includes a 3D representation of the client's face." [Col.2, line 53-54]; See Fig. 6A; "Frame-Face superposition 340: The frame fitter aligns the customer-selected frame onto the customer-selected face." [Col.11, line 38-39]; Fig. 6A shows different alignment features); displaying a front view of the head, wherein the correction of the head posture includes setting a lateral inclination of the head; or displaying the front view of the head with the spectacle frame in place (See Fig,6A), wherein the correction of the spectacle frame alignment includes marking the spectacle frame alignment in the displayed representation of the head ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, yaw, forward/back displacement, left/right displacement, up/down displacement)" [Col.12, line 6-12]).

Regarding claim 47, Abitbol further teaches wherein the correction includes a correction of the axis position according to at least one of the lateral head inclination or the marked spectacle frame alignment ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, yaw, forward/back displacement, left/right displacement, up/down displacement)" [Col.12, line 6-12]; "Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of freedom to adjust the frame/face positioning using GUI 50: a. Moving the frame up or down along his nose. b. Pivoting the frame about an axis defined by the top surface of the frames, and falling perpendicular to the axis of sight and along the customer's face. c. Opening or closing the arms of the spectacle frames. d. Translating the frame e.g. to the right or left or up or down. e. Pivoting the frame about an axis extending from the center of the nosepiece of the spectacle frame outward from the customer's face." [Col.7, line 55 - Col.8, line 3]). Liang further teaches wherein the spectacle parameter comprises the axis position of the spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol with the spherocylindrical refraction by Liang. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the production of an optimized astigmatism-free refractive correction so that a majority of normal human eyes can achieve visual acuity of 20/10 instead of conventional 20/20” (Liang, [0027]) and “enables an optimized astigmatism-free refraction for every eye” (Liang, [0033]).

Regarding claim 59, Abitbol further teaches A computer-readable non-transitory storage medium comprising instructions which, upon execution by a computer ("server computer" [Col.18, line 34]; "It is appreciated that the software components of the present invention may, if desired, be implemented in ROM (read-only memory) form, The software components may, generally, be implemented in hardware, if desired, using conventional techniques." [Col.23, line 27-30]; "A CD-ROM , cause the computer to carry out the method as claimed in claim 42 (See rejection of claim 42 above with respect to Abitbol and Liang).

Regarding claim 61, Abitbol further teaches A computer for correcting a spectacle parameter ("the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]), comprising: a processor ("server computer" [Col.18, line 34]); and the computer-readable non-transitory storage medium having the computer program as claimed in claim 57 that is stored therein, the computer program being configured to be executed on the processor ("It is appreciated that the software components of the present invention may, if desired, be implemented in ROM (read-only memory) form, The software components may, generally, be implemented in hardware, if desired, using 30 conventional techniques." [Col.23, line 27-30]; "A CD-ROM Appendix is enclosed herewith from which can be derived files which, taken together, constitute a preferred software implementation of a system constructed and operative in accordance with a preferred embodiment of the present invention." [Col.18, line 25-28]).

Regarding claim 62, Abitbol further teaches An apparatus for correcting a spectacle parameter ("the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]), the apparatus comprising:
display means for displaying a representation of a head in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment ("The build/display lenses unit 75 typically builds a 3D model of the lenses selected by the customer, based on customer lens preferences elicited by the spectacle fitting GUI 50 and/or on separately provided prescription information. The 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face and the resulting image of the customer's spectacled face including a representation of his own selected lenses is displayed to the customer at the spectacle fitting GUI. A preferred method of operation for the build/display lenses unit 75 is described herein with reference to FIG. 7." [Col.8, line 16-25]; See Fig.6A; "computer screen interface typically displays the customer's face in three dimensions and virtually fits eyewear to the customer's face." [Col.6, line 6-8]);
correction means for correcting the spectacle parameter based on at least one of a corrected head posture or a corrected spectacle frame alignment ("Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of ; and
input means for determining the at least one of the corrected head posture or the corrected spectacle frame alignment ("Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of freedom to adjust the frame/face positioning using GUI 50: a. Moving the frame up or down along his nose. b. Pivoting the frame about an axis defined by the top surface of the frames, and falling perpendicular to the axis of sight and along the customer's face. c. Opening or closing the arms of the spectacle frames. d. Translating the frame e.g. to the right or left or up or down. e. Pivoting the frame about an axis extending from the center of the nosepiece of the spectacle frame outward from the customer's face." [Col.7, line 55 - Col.8, line 3]) by:
an at least partial manual correction of at least one of the head posture in the displayed representation of the head or of the spectacle frame alignment in the displayed representation of the head with the spectacle frame ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning .
Although Abitbol discloses spectacle parameter, it does not appear to explicitly disclose spherocylindrical refraction. However, Liang teaches wherein the spectacle parameter includes an axis position of a spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
Abitbol and Liang are analogous art because they are from the same field of endeavor of spectacle fitting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol with the spherocylindrical refraction by Liang. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the production of an optimized astigmatism-free refractive correction so that a majority of normal human eyes can achieve visual acuity of 20/10 instead of conventional 20/20” (Liang, [0027]) and “enables an optimized astigmatism-free refraction for every eye” (Liang, [0033]).
Regarding claim 66, Abitbol further teaches The apparatus as claimed in claim 62, wherein the correction means comprise a processor (Fig.1; "Preferably, the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]; a computerized spectacles fitting system is disclosed; "server computer" [Col.18, line 34]), and
wherein the apparatus further includes a computer program configured to execute on the processor ("It is appreciated that the software components of the present invention may, if desired, be implemented in ROM (read-only memory) form, The software components may, generally, be implemented in hardware, if desired, using 30 conventional techniques." [Col.23, line 27-30]; "A CD-ROM Appendix is enclosed herewith from which can be derived files which, taken together, constitute a preferred software implementation of a system constructed and operative in accordance with a preferred embodiment of the present invention." [Col.18, line 25-28]) a method comprising:
displaying the representation of the head of the person in the head posture or the representation of the head with the spectacle frame in the spectacle frame alignment ("The build/display lenses unit 75 typically builds a 3D model of the lenses selected by the customer, based on customer lens preferences elicited by the spectacle fitting GUI 50 and/or on separately provided prescription information. The 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face and the resulting image of the customer's spectacled face including a representation of his own ;
determining the at least one of the corrected head posture or the corrected spectacle frame alignment by at least partially manually correcting the at least one of the head posture in the displayed representation of the head or of the spectacle frame alignment in the displayed representation of the head with the spectacle frame ("Optionally, the GUI 50 provides the customer with the ability to reject a proposed position and to adjust the position of the frame on his virtual face, manually on the GUI's display screen. Preferably, the customer is given some or all of the following degrees of freedom to adjust the frame/face positioning using GUI 50: a. Moving the frame up or down along his nose. b. Pivoting the frame about an axis defined by the top surface of the frames, and falling perpendicular to the axis of sight and along the customer's face. c. Opening or closing the arms of the spectacle frames. d. Translating the frame e.g. to the right or left or up or down. e. Pivoting the frame about an axis extending from the center of the nosepiece of the spectacle frame outward from the customer's face." [Col.7, line 55 - Col.8, line 3]); and
correcting the spectacle parameter based on the at least one of the corrected head posture or the corrected spectacle frame alignment ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a .
Although Abitbol discloses spectacle parameter, it does not appear to explicitly disclose spherocylindrical refraction. However, Liang teaches wherein the spectacle parameter includes the axis position of the spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
Abitbol and Liang are analogous art because they are from the same field of endeavor of spectacle fitting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol with the spherocylindrical refraction by Liang. One of ordinary skill in the art would have been motivated to make this modification in order to “enable the production of an optimized astigmatism-free refractive correction so that a majority of normal human eyes can achieve visual acuity of 20/10 instead of conventional 20/20” (Liang, [0027]) and “enables an optimized astigmatism-free refraction for every eye” (Liang, [0033]).

Regarding claim 67, Abitbol further teaches an image-recording device for recording one or more centration images for determining centration parameters ("The imaging system 20 typically comprises an array of three pairs of digital cameras, each pair being arranged to image a different three-dimensional view of the customer's head, from which can be generated by means of computer computations of the cameras' digital output data as described below, the desired three-dimensional reconstruction of the customer's face." [Col.8, line 32-38]), and wherein the representation of the head is displayed depending on the one or more centration images ("3D image processor operative to generate 3D information describing the client's face, and a face/frame/lens fitting unit operative to receive 3D face information including at least one of the 3D view and the 3D information, and frame mapping information for building an image of different models of spectacles frames" [Col.2, line 62-67]; "In step 410, the unit 80 computes lens decentration based on the far vision pupillary distance (PD) which is typically one of the biometric facial features computed by the 3D face modeller and feature extractor 60. Preferably, better visual comfort will be provided by computing decentration taking into account also vertex distance and frame tilt." [Col.12, line 52-57]; See Fig. 4).

Regarding claim 68, Abitbol further teaches wherein the image-recording device comprises a front camera and at least one side camera (See Fig.2, "The imaging system 20 typically comprises an array of three pairs of digital cameras, each pair being arranged to image a different three-dimensional view of the customer's head, from which can be generated by means of computer computations of the cameras' , and wherein the front camera and the at least one side camera are configured to record images of the head at the same time ("The calibration target (test plate) is imaged by all three camera pairs, either simultaneously or sequentially without moving the test plate, and the image data input to the computing system. In this computing system, a program, operating according to a further preferred embodiment of the present invention, analyzes the 3-D image data of the calibration target as output from all three camera pairs, and adjusts the data to ensure correct registration of the images obtained from all three camera pairs." [Col.9, line 37-45]; the three camera pairs can capture image simultaneously).

Regarding claim 69, Abitbol further teaches A method for producing spectacle lenses ("The customized lens designer 80 typically generates some or all of the following outputs for customized manufacture and cutting of lenses: for single vision lenses-lens decentration, for bifocal lenses-segment orientation and segment position (decentration); and for progressive lenses-mientation of the lens related to progressive lens positioning." [Col.7, line 35-41]; See Fig. 1; "lens fitter operative to receive the first 3D information and the second 3D information and to generate therefrom at least one parameter for face-and-frame customized manufacture and cutting of the lens." [Col.2, line 47-50]) utilizing the spectacle parameters corrected by the method as claimed in claim 42 (See rejection of claim 42 above with respect to Abitbol and Liang).

Claims 48-51 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Abitbol et al (U.S. Patent No. 6,692,127 "Abitbol") in view of Liang (U.S. Patent Application Publication 2016/0242641 “Liang”), in further view of Fonte et al (U.S. Patent Application Publication 2015/0055085 “Fonte”).

Regarding claim 48, the combination of Abitbol and Liang discloses all the features with respect to claim 42 (from which claim 48 depends upon) as outlined above. The combination does not appear to explicitly disclose an input of an angle characterizing head posture. However, Fonte teaches wherein the correction of the head posture comprises an input of an angle characterizing the head posture ("The computer system performs placement, design optimization, user adjustment, and preview with one additional constraint from previously described methods: The eyewear design, placement, and preview is performed across a plurality of face models representing the user at multiple expressions. The optimal design that satisfied the constraints of all the face models or all the expressions is produced, resulting in custom eyewear that is best fit to the user across their range of facial expressions and movements" [0199]; "For example, in FIG. 11, the eyewear 1106 on user 1102 previewed with interface 1101 is positioned at an incorrect angle. The user adjusts the positioning by selecting eyewear 1106 with an input device and moving it in the direction 1107 shown. As shown in view 1109, the preview then is updated to show eyewear 1110 properly positioned on the user's face per the user's specification" [0252]; See Fig. 11; "The data is displayed as interactive images that the user can adjust, rotate, and zoom by interacting with the computer system, including systems such as touchscreens, , and wherein the method further comprises: changing the display of the representation of the head depending on the angle that is input ("As shown in view 1109, the preview then is updated to show eyewear 1110 properly positioned on the user's face per the user's specification" [0252]; See Fig.11).
Abitbol, Liang, and Fonte are analogous art because they are from the same field of endeavor of spectacle fitting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol and Liang with the angle input by Fonte. One of ordinary skill in the art would have been motivated to make this modification in order to “to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste” (Fonte, [0107]) and “to calculate parameters needed to inform optical design, including interpupilary distance, vertex distance, face wrap, eyewear and frame outline... provide the parameters to a manufacturing system for the design and manufacture of custom lenses” (Fonte, [0048]).

Regarding claim 49, Abitbol further teaches recording at least one image of the person, wherein the correction of the head posture is carried out based on the at least one image and the representation of the head ("Referring back to FIG. lA at 10 and FIG. 1B at 103, the method describes the construction of a quantitative anatomic model of at least a portion of the user's face and head. Once a complete set of image .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol and Liang with the head posture by Fonte. One of ordinary skill in the art would have been motivated to make this modification in order to “to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste” (Fonte, [0107]) and “to calculate parameters needed to inform optical design, including interpupilary distance, vertex distance, face wrap, eyewear and frame outline... provide the parameters to a manufacturing system for the design and manufacture of custom lenses” (Fonte, [0048]).

Regarding claim 50, Fonte further teaches wherein the correction of the head posture comprises an identification of points in the at least one image and in the representation of the head that correspond to one another, respectively ("Referring to FIG. 21, in this embodiment, a) A computer system receives a collection of images (e.g. 2101, 2102, 2103) of a user 2105...d) The computer system detects facial features (eg various points of the eyes, nose, mouth, ears, chin, etc) in each image of the user and fits a face model 2104 to the image data... g) The computer system reconstructs a single model 2104 of the user's face by fitting a face model across the collection of feature sets and camera positions (2105, 2106, 2107) of the user." [0159]; See Fig.18 and 21).

Regarding claim 51, Abitbol further teaches wherein a correction of the axis position includes on the basis of…an image of the head when measuring a centration parameter ("the unit 80 computes lens decentration based on the far vision pupillary distance (PD) which is typically one of the biometric facial features computed by the 3D face modeller and feature extractor 60. Preferably, better visual comfort will be provided by computing decentration taking into account also vertex distance and frame tilt" [Col.12, line 52-57]; "the second 3D information describing frame/facial fit includes an indication of the spatial orientation of at least a portion of the frame when mounted on the client's face." [Col.3, line 24-26]; "Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, . 
Liang further teaches wherein the spectacle parameter comprises an axis position of a spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]), and wherein a correction of the axis position includes… determining the spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
The combination of Abitbol and Liang do not appear to explicitly disclose irises of the eyes in an image. However, Fonte further teaches a registration of the irises of the eyes in an image ("The computer system detects facial features (pupils, irises, eye comers, mouth corners, nose, etc) in at least one image and measure the un-scaled 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol and Liang with the eye image by Fonte. One of ordinary skill in the art would have been motivated to make this modification in order to “to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste” (Fonte, [0107]) and “to calculate parameters needed to inform optical design, including interpupilary distance, vertex distance, face wrap, eyewear and frame outline... provide the parameters to a manufacturing system for the design and manufacture of custom lenses” (Fonte, [0048]).

Regarding claim 56, Abitbol teaches A computer-implemented method for correcting a spectacle parameter ("a spectacles fitting method" [Col.3, line 42]; "the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]), comprising:
displaying a representation of the head in a head posture or a representation of the head with a spectacle frame in a spectacle frame alignment ("The build/display lenses unit 75 typically builds a 3D model of the lenses selected by the customer, based on customer lens preferences elicited by the spectacle fitting GUI ; and
correcting the spectacle parameter based on at least one of a corrected head posture or a corrected spectacle frame alignment ("Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to generate a suitable display, for each customer-selected combination of fine-tuning parameters (such as roll, pitch, yaw, forward/back displacement, left/right displacement, up/down displacement)" [Col.12, line 6-11]; See Fig.6A),
wherein a correction of the axis position is carried out on the basis of…the image of the head when measuring a centration parameter ("the unit 80 computes lens decentration based on the far vision pupillary distance (PD) which is typically one of the biometric facial features computed by the 3D face modeller and feature extractor 60. Preferably, better visual comfort will be provided by computing decentration taking into account also vertex distance and frame tilt" [Col.12, line 52-57]; "the second 3D information describing frame/facial fit includes an indication of the spatial orientation of at least a portion of the frame when mounted on the client's face." [Col.3, line 24-26]; "Fine-tuning of frame to face alignment: Preferably, the customer is prompted to perform a fine-tuning of the virtual frame to the virtual face. The frames fitter 70 is operative to 
Although Abitbol discloses spectacle parameter, it does not appear to explicitly disclose spherocylindrical refraction. However, Liang teaches wherein the spectacle parameter includes an axis position of a spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]), and wherein a correction of the axis position includes… determining the spherocylindrical refraction ("FIG. 1 shows a flow chart for an improved method for determining a refractive correction of an eye based on an objective measurement of the eye's wave aberration and a Subjective measurement of the eye's focus error in accordance with the present invention." [0026]; "an objective sphero-cylindrical correction is determined from the obtained wave aberration by optimizing vision of the eye through removal of measured focus errors and cylindrical errors. The objective sphero-cylindrical correction comprises a focus error, a cylindrical power, and a cylindrical axis." [0028]).
Abitbol and Liang are analogous art because they are from the same field of endeavor of spectacle fitting. It would have been obvious for one of ordinary skill in the 
The combination of Abitbol and Liang do not appear to explicitly disclose irises of the eyes in an image. However, Fonte further teaches a registration of the irises of the eyes in an image ("The computer system detects facial features (pupils, irises, eye comers, mouth corners, nose, etc) in at least one image and measure the un-scaled distance between them; f) The computer system reconstructs an anatomic model of the user's face based on the image data" [0151])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Abitbol and Liang with the eye image by Fonte. One of ordinary skill in the art would have been motivated to make this modification in order to “to enable a better experience, custom fit, custom style, automated adjustment and recommendations, and the overall ability to make an eyewear design fit with each user's unique anatomy and taste” (Fonte, [0107]) and “to calculate parameters needed to inform optical design, including interpupilary distance, vertex distance, face wrap, eyewear and frame outline... provide the parameters to a manufacturing system for the design and manufacture of custom lenses” (Fonte, [0048]).
Regarding claim 57, Abitbol further teaches A computer-readable non-transitory storage medium comprising computer program having a program code which, when executed on a processor ("It is appreciated that the software components of the present invention may, if desired, be implemented in ROM (read-only memory) form, The software components may, generally, be implemented in hardware, if desired, using conventional techniques." [Col.23, line 27-30]; "A CD-ROM Appendix is enclosed herewith from which can be derived files which, taken together, constitute a preferred software implementation of a system constructed and operative in accordance with a preferred embodiment of the present invention." [Col.18, line 25-28]), causes the method as claimed in claim 56 (See rejection of claim 56 above with respect to Abitbol, Liang, and Forte) to be carried out.

Regarding claim 58, Abitbol further teaches A computer for correcting a spectacle parameter ("a spectacles fitting method" [Col.3, line 42]; "the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]; ), comprising:
a processor ("the 3D spectacles fitting system of the present invention is operative to provide improved vision quality and aesthetics by computer evaluation of an improved or optimal fit between the customer's face, the selected frame, and the manufacture, cutting and mounting of a selected lens." [Col.2, line 8-12]; the invention is directed to computerized spectacle fitting; “Server computer” [Col.18, line 34]); and
a memory with a computer program comprising instructions which, upon execution of the program by a computer ("It is appreciated that the software components of the present invention may, if desired, be implemented in ROM (read-only memory) form, The software components may, generally, be implemented in hardware, if desired, using conventional techniques." [Col.23, line 27-30]; "A CD-ROM Appendix is enclosed herewith from which can be derived files which, taken together, constitute a preferred software implementation of a system constructed and operative in accordance with a preferred embodiment of the present invention." [Col.18, line 25-28]), cause the computer to carry out the method as claimed in claim 56 (See rejection of claim 56 above with respect to Abitbol, Liang, and Forte).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571) 272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127				

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127